           Case 1:20-mj-00050-AJ Document 1-1 Filed 02/11/20 Page 1 of 7



 AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A CRIMINAL COMPLAINT


I, Bruce A. Sweet, United States Postal Inspector, being duly sworn, depose and state as

follows:


   I.      INTRODUCTION

1. I have been employed as a Postal Inspector by the United States Postal Inspection Service

   (“USPIS”) since January 2006. I was assigned to the Prohibited Mail Narcotics Team in

   Philadelphia, Pennsylvania for approximately two years, and I have been assigned to the

   Prohibited Mail Narcotics/Miscellaneous Crimes Team in Manchester, New Hampshire since

   December 2012. On these teams, I have been responsible for conducting investigations

   involving the transportation of controlled substances or proceeds/payments for controlled

   substances through the United States Postal Service (“USPS”). I have intercepted hundreds

   of USPS Priority Mail Express or Priority Mail parcels which were found to have contained

   controlled substances or the proceeds from the sales of controlled substances through the

   United States Mail.

2. I have received extensive training in criminal investigations, procedures and criminal law,

   and I have assisted senior postal inspectors and other law enforcement agents in numerous

   criminal investigations and in the execution of search warrants. I have received training from

   the USPIS in the investigation of controlled substances and proceeds/payments for controlled

   substances being transported through the United States Mail. I have also received asset

   forfeiture training and have consulted with senior postal inspectors and asset forfeiture

   specialists.




                                                1
          Case 1:20-mj-00050-AJ Document 1-1 Filed 02/11/20 Page 2 of 7



3. I am a law enforcement officer of the United States within the meaning of Title 18 U.S.C. §

   3061, and am empowered by law to conduct investigations and make arrests for offenses

   enumerated in Title 21 U.S.C. §841(a)(1), distribution of controlled substances, Title 21

   U.S.C. §843(b), use of a communications facility in the commission of narcotics trafficking

   offenses, Title 21 U.S.C. §846, conspiracy to possess with intent to distribute and distribution

   of controlled substances and other federal offenses.

4. The information set forth in this affidavit is based on an investigation other law enforcement

   agents and I are conducting. This affidavit does not contain every fact known to me with

   respect to this investigation. Rather, it contains those facts I believe to be necessary to

   establish probable cause in support of the complaint.

   II.     PROBABLE CAUSE

5. In March of 2019, law enforcement in the Los Angeles area conducted an investigation into

   narcotics trafficking on the Darknet. As part of that investigation, law enforcement (LE)

   assumed ownership of a Wickr account belonging to a drug trafficker with the moniker of

   “Tenderwoodcock.”

6. The Darknet is a network of secret websites that exist on an encrypted network. Access is not

   accessible via traditional search engines such as Google or Bing.

7. Wickr is a chat program that uses end to end encryption and has content expiring messages,

   photos, videos, and file attachments.

8. In late March 2019, the Wickr moniker “Team603Civic” contacted “Tenderoodcock,” then

   under law enforcement control. “Team603Civic” was later identified as Codey Collins.

9. On or around April 1, 2019, Collins asked “Tenderwoodcock” when he would return to the

   Darknet to resume selling narcotics. “Tenderwoodcock” replied that he was only fulfilling



                                                 2
          Case 1:20-mj-00050-AJ Document 1-1 Filed 02/11/20 Page 3 of 7



   large shipments of narcotics, but would advise him when the regular shipments resumed.

   Collins wrote to “Tenderwoodcock,” “Been waiting to line your pockets with some money

   lol… other than that business has picked up significantly, two of my guys got rid of a 1/2lb in

   two days.”

10. On April 2, 2019, Collins messaged “Tenderwoodcock” on Wickr and asked how much a

   kilogram of methamphetamines would cost him. “Tenderwoodcock” replied a kilo would

   cost approximately $6,800 depending upon where the product would need to be shipped.

   “Tenderwoodcock” also replied that he would be willing to lower the price if Collins was to

   purchase a kilo on a regular basis and it depended upon how quickly Collins could move the

   product. Collins replied “My guys can get rid of a half LB in two to three days, I am

   confident in my clientele 100%... Because every now and then there is a few days where I

   have my guys on stand still while I’m waiting for more to come in, if I could keep my main

   guy consistently stocked you him and myself could make a lot of money.”

11. Collins further wrote to “Tenderwoodcock,” “He sold more than a hp for me in less than two

   days, and his people pick up be the b and oz every other day.”

12. Collins went on to write to “Tenderwoodcock,” “I only consult with people at least 15/20

   years older than me because they know what good business is and how to keep their mouths

   shut… I listen intently to my elders that’s why I’ve gone this long without ever having a

   criminal record.”

13. On or about April 3, 2019, Collins asked “Tenderwoodcock” how much methamphetamine

   he could purchase for $5,000. “Tenderwoodcock” replied he would be willing to sell 1.5 lbs.

   of methamphetamines for $5,000.




                                                3
           Case 1:20-mj-00050-AJ Document 1-1 Filed 02/11/20 Page 4 of 7



14. On or about April 5, 2019, Collins agreed to purchase 1.5 lbs. of methamphetamine for

   $5,000 in bitcoin. On the same date, Collins sent “Tenderwoodcock” an address of “Codey

   Collins 4 Pondview Lane, Rochester, NH,” for the methamphetamine to be sent.

15. Bitcoin is a cryptocurrency, or a form of electronic currency. Bitcoin is a decentralized

   digital currency without a central bank or single administrator that can be sent from user to

   user.

16. Through open-source searches, Collins was identified via a Facebook account. In one picture

   located on Facebook, a picture of a Honda Civic with New Hampshire license plate 411 3657

   was located. Through Department of Motor Vehicle (DMV) records, the vehicle’s owner was

   identified as KC of 4 Pondview Ln. Rochester, NH 03867. Through another Facebook

   picture a white male is seen taking a “selfie” of his upper body. The words “En              ”

   can be seen tattooed on the male’s collar bone. A records check of Codey Collins shows his

   date of birth as            . A final photo from Facebook had a hand written note with the

   words “NH # TEAM 603 SAVAGE PATCH.” The “TEAM 603” is similar to the Wickr

   moniker of “Team603Civic.”

17. On April 8, 2019, “Tenderwoodcock” sent a Bitcoin wallet address, which was controlled by

   law enforcement, to Collins via Wickr. On the same date Collins replied “Funds have been

   sent my friend.” Collins again reiterated his shipping information of “Codey Collins, 4

   Pondview lane, Rochester, NH, 03867.”

18. On April 9, 2019, Collins asked “Tenderwoodcock” for an update. “Tenderwoodcock”

   informed Collins that the parcels had been shipped that morning. Collins replied “You are a

   gentleman and a scholar.” Collins later added “I’ve already got 2 qp’s spoken for.” Collins




                                                 4
          Case 1:20-mj-00050-AJ Document 1-1 Filed 02/11/20 Page 5 of 7



   went on to say he charges $3,000 for a quarter-pound of methamphetamine. Collins then

   thanked “Tenderwoodcock” for being a reliable business partner.

19. On April, 10, 2019, Inspectors in New Hampshire were told by Inspectors in Los Angeles of

   the Darknet transaction between “Tenderwoodcock” and Collins. Inspectors created two

   parcels with tracking numbers and put a sham substance in both parcels.

20. Law enforcement conducted a further search for Collins in open source databases. During a

   search, the screen name “603CivicKid” was located. Under that screen name, several movies

   were uploaded to a website. In the movies, a white male and female are shown having

   intercourse. The male appeared to be Codey Collins and the female appeared to be CW. CW

   was identified via Collins’ Facebook page and using NH driver’s license photos.

21. On April 11, 2019, an Inspector operating in an undercover capacity as a U.S. Postal Service

   Letter Carrier left a PS Form 3849, Delivery Notice, at 4 Pondview Ln Rochester, NH. The

   delivery noticed included the label numbers for the two parcels containing sham substance

   and the name and address the parcels were addressed to (Codey Collins 4 Pondview Ln

   Rochester, NH). The PS Form 3849 was left on the residence’s front door and stated the

   parcels could be picked up at Rochester, NH Post Office on Allen Street.

22. At approximately 2:30 PM, surveillance at 18 Redden St. Dover, NH (address of where

   Collins and his girlfriend CW were believed to live) indicated CW’s vehicle left the address.

   At approximately 2:55 PM, CW’s vehicle entered the parking lot of the Rochester Post

   Office. CW exited the vehicle and entered the Post Office. Surveillance indicated there was a

   male, believed to be Codey Collins, sitting in CW’s vehicle.

23. While in the Post Office, Inspectors were able to identify CW as she entered the Post Office.

   CW presented Postal Service employees with a PS Form 3849. Inspectors were able to



                                                5
          Case 1:20-mj-00050-AJ Document 1-1 Filed 02/11/20 Page 6 of 7



   visually inspect the PS Form 3849 and identified the form as the form left earlier in the day at

   the 4 Pondview address in Rochester. Inspectors provided the two parcels to Postal Service

   employees and watched as CW took possession of the parcels from the employees and then

   leave the Post Office.

24. Law enforcement followed CW’s vehicle out of the Post Office parking lot and then stopped

   the vehicle several miles away in Somersworth. CW and Collins were identified as the only

   two occupants of the vehicle.

25. After agents advised him that he was not under arrest and was free to leave at any point,

   Collins stated he was willing to speak with law enforcement. Collins admitted to ordering the

   two parcels that he and his girlfriend, CW, picked up at the Post Office. Collins admitted to

   paying $5,000 in Bitcoin for the parcels. Collins also admitted the parcels contained

   approximately 1.5-lbs. of methamphetamine.

26. Collins stated he tracked the parcels online to find out the status and location of the parcels.

   Collins added his mother told him the Post Office left a slip at her residence regarding the

   two parcels. Collins stated he and CW traveled to 4 Pondview Ln first and then to the Post

   Office.

27. Collins stated he ordered the parcels from “Tenderwoodcock” using Wickr. Collins added his

   screen name is “Team603civic.”


       III.    CONCLUSION


28. Based on the facts described above, there is probable cause to believe that on or about April

   1, 2019, through on or about April 11, 2019, within the District of New Hampshire and

   elsewhere, CODEY COLLINS did knowingly and intentionally attempt to possess with

   intent to distribute controlled substances, specifically, 50 grams and more of

                                                  6
      Case 1:20-mj-00050-AJ Document 1-1 Filed 02/11/20 Page 7 of 7



methamphetamine, in violation of Title 21, United States Code, Sections 846, 841(a)(1), and

841(b)(1)(A)(viii).


                                               /s/ Bruce A. Sweet
                                               BRUCE A. SWEET
                                               United States Postal Inspector

   Subscribed and sworn to before me
   On this 11th day of February, 2020.


   ________________________________
   HONORABLE ANDREA K. JOHNSTONE
   United States Magistrate Judge




                                           7
